Title: To Thomas Jefferson from Adam Lindsay, 7 April 1791
From: Lindsay, Adam
To: Jefferson, Thomas


Norfolk, 7 Apr. 1791. He has TJ’s of the 17th ult. and is happy his papers arrived safe.—The myrtle candles desired are plentiful in fall but not to be got at this season, the weather being too warm to make them mold. With some difficulty he has got 54 ℔. at an advanced price of 20⅌℔ more than they would bring in the fall. He can procure any quantity TJ desires in that season. “Our spring ships arrives fast, the last Account from England is Febry. 28. England, Prussia and Holland… determin’d to force the Empress to a peace. A small detachment beloning to the English in India is cut off by Tippo Saib. France alarm’d at the Empire’s troops being on her frontiers is fitting out a fleet to oblige their Colonies to desist from cutting on anothers throts. A small part of the town of Whitehaven sunk down owing to the pillars of the coal pitts giving way. You will please to excuse this small degression.”—P.S. The candles shipped on Netty, Capt. Cunningham, the same vessel that carried TJ’s papers.
